Citation Nr: 0730633	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-42 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD, which he 
attributes to coming under mortar and rocket fire as a field 
radio operator.  Specifically, he has named his locations as 
Fire Support Bases Washington and Bueller.  A review of the 
his personnel records indicate that he served with both B and 
C Companies of the 125th Signal Battalion, 25th Infantry 
Division.  During the relevant time period from May 1969 
until August 1969, the records indicate that the veteran was 
serving with B Company.  

The RO contacted the Center for Unit Records Research (CURR) 
(now the U. S. Army and Joint Services Records Research 
Center, or JSSRC) in March 2002 in an effort to verify the 
veteran's stressor with morning reports.  CURR advised that 
the "who what when where" of the veteran's stressor was 
lacking and would need to be provided.  The veteran was so 
advised by correspondence from the RO dated April 2002 and 
responded in May 2002.

The RO made several additional attempts to verify the 
veteran's stressor with CURR.  In response, CURR requested 
the veteran's complete unit designation and a date range of 
three months or less, which the RO provided.  In April 2003, 
CURR reported that the veteran would need to provide a 
specific incident, allegation or individual before 
verification could take place.  The RO did not respond and 
made no further search requests.  No actual request was made 
regarding mortar attacks at the time and place the veteran 
has indicated in conjunction with his full unit designation.  
Since the stressor verification process is incomplete, the 
case must be returned to the RO for further development.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) have been interpreted to apply to all 
aspects of service connection claims, to include the initial 
disability rating and effective date elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Based on the details provided by the 
veteran in the record, prepare a summary 
of the potentially verifiable stressors 
reported by the veteran.  This includes 
mortar attacks on his position while 
stationed at Fire Support Bases Washington 
and Bueller with B Company, 125th Signal 
Battalion, 25th Infantry Division from May 
15 until August 15, 1969.  

This summary, together with the pertinent 
documents from the veteran's personnel 
file, to include a copy of the Record of 
Assignments, DA Form 20, should be sent to 
JSRRC, which should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressor.  If JSRRC is unable to locate 
records specific to the veteran's unit, a 
search should be made for history 
pertinent to the higher command, to the 
Fire Support Bases identified by the 
veteran, or the higher commands for those 
Fire Support Bases.  Alternatively, JSRRC 
should be requested to search for records 
which would disclose if there were 
causalities at those Fire Support Bases 
during the relevant period.  

The veteran served in Vietnam from August 
1968 to September 1969.  Therefore, if any 
documents such as higher command records, 
unit histories, casualty reports, or 
similar information are compiled by year, 
JSRRC should obtain both 1968 and 1969 
information.  From August 1968 to December 
1968, the veteran was assigned to C 
Company, 125th Signal Battalion, 25th 
Infantry Division, and then to B Company, 
125th Signal Battalion, 25th Infantry 
Division, from December 1968 to September 
1969.

3.  If JSRRC cannot otherwise confirm that 
the Fire Bases at which the veteran served 
or the veteran's unit of assignment came 
under fire, then request from the National 
Personnel Records Center (NPRC) the 
morning reports for B Company, 125th Signal 
Battalion, 25th Infantry Division from May 
15, 1969 to August 15, 1969, specifically 
looking for whether mortar attacks 
occurring during this time.

4.  Thereafter, readjudicate the issue on 
appeal.  Provide VA examination is 
required to adjudicate the claim, after 
the expanded record is reviewed.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
